               Case 2:21-mj-00153-EJY Document 2 Filed 08/25/21 Page 1 of 2




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
 3   ALLISON REESE
     Assistant United States Attorney
 4   Nevada Bar Number 13977
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-5087
 6   Allison.Reese@usdoj.gov
     Representing the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9   IN THE MATTER OF THE
     APPLICATION OF THE UNITED                                 Case No. 2:21-mj-00153-EJY
10   STATES OF AMERICA FOR AN
     ORDER AUTHORIZING THE                                     GOVERNMENT’S MOTION TO
11   INSTALLATION AND USE OF A PEN                             UNSEAL CASE
     REGISTER, TRAP AND TRACE
12   DEVICE AND CALLER
     IDENTIFICATION SERVICE, AND
13   AUTHORIZING RELEASE OF
     SUBSCRIBER INFORMATION, CELL
14   SITE INFORMATION AND FOR A
     GPS TRACKING WARRANT ON
15   CELLULAR TELEPHONE NUMBER
     (702) 445-5401
16

17          The United States of America, by and through its attorneys, CHRISTOPHER CHIOU,

18   Acting United States Attorney, and Allison Reese, Assistant United States Attorney, and respectfully

19   moves this Court for an Order to UNSEAL the instant case.

20   DATED: August 24, 2021.
                                               Respectfully,
21
                                               CHRISTOPHER CHIOU
22                                             Acting United States Attorney

23                                             ______________________________
                                               ALLISON REESE
24                                             Assistant United States Attorney
             Case 2:21-mj-00153-EJY Document 2 Filed 08/25/21 Page 2 of 2




 1                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 2
     IN THE MATTER OF THE
 3
     APPLICATION OF THE UNITED                Case No. 2:21-mj-00153-EJY
     STATES OF AMERICA FOR AN
 4
     ORDER AUTHORIZING THE                    ORDER TO UNSEAL CASE
     INSTALLATION AND USE OF A PEN
 5
     REGISTER, TRAP AND TRACE
     DEVICE AND CALLER
 6
     IDENTIFICATION SERVICE, AND
     AUTHORIZING RELEASE OF
 7
     SUBSCRIBER INFORMATION, CELL
     SITE INFORMATION AND FOR A
 8
     GPS TRACKING WARRANT ON
     CELLULAR TELEPHONE NUMBER
 9
     (702) 445-5401
10
           Based on the Motion of the Government, and good cause appearing therefore,
11
     IT IS HEREBY ORDERED that the instant case is unsealed.
12
           DATED this 25th day of August, 2021.
13

14
                                                  _______________________________________
15                                                HON. ELAYNA J. YOUCHAH
                                                  United States Magistrate Judge
16

17

18

19

20

21

22

23

24
                                              2
